 



Exhibit 10.24

 

[Pursuant to the terms of the warrant, in connection with the merger of Ekso
Bionics, Inc. with and into Ekso Acquisition Corp. pursuant to the Agreement and
Plan of Merger and Reorganization dated as of January 15, 2014, the warrants
previously issued by Ekso Bionics, Inc., in the form set forth below, will
hereafter represent the right to purchase shares of common stock of Ekso Bionics
Holdings, Inc. and the number of shares and exercise price will be adjusted to
reflect the conversion of the common stock of Ekso Bionics, Inc. into common
stock of Ekso Bionics Holdings, Inc.]

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF I933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

WARRANT TO PURCHASE COMMON STOCK OF

EKSO BIONICS, INC.

 

Warrant No.: _____

 

Issued on __________

 

This certifies that for good and valuable consideration, _____________ (the
"Holder"), is entitled, subject to the terms and conditions of this Warrant, to
purchase from Ekso Bionics, Inc., a Delaware corporation (the "Company"), at any
time or from time to time prior to the earlier to occur of (i) a Liquidation
Event, (ii) an Initial Public Offering, or (iii) 5:00p.m. Pacific time on May
20, 2020 (the “Expiration Date"), up to ______ shares of Warrant Stock (as
defined below) (the "Maximum Shares") at a price per share equal to the Warrant
Price (as defined below), upon surrender of this Warrant at the principal
offices of the Company, together with a duly executed subscription form in the
form attached hereto as Exhibit 1 and simultaneous payment of the full Warrant
Price for the shares of Warrant Stock so purchased, or if permitted, by an
election to net exercise as set forth in Section 2.6, all in accordance with the
terms hereof. The Warrant Price and the number and character of shares of
Warrant Stock purchasable under this Warrant are subject to adjustment as
provided herein.

 

This Warrant is one of a series of Warrants issued pursuant to that certain
Series B Preferred Stock and Warrant Purchase Agreement, dated as of May
20,2013, by and among the Company and certain purchaser of Series B Preferred
Stock, as amended from time to time (the "Purchase Agreement").

 

1.            DEFINITIONS. The following definitions shall apply for purposes of
this Warrant:

 

1.1         "Holder" means any person who shall at the time be the registered
holder of this Warrant.

 

 

 

 

1.2        “Initial Public Offering" means the initial firm commitment
underwritten public offering of the Company pursuant to an effective
registration statement filed under the Securities Act of 1933, as amended (the
"Securities Act”), covering the offer and sale of the Company's Common Stock for
the account of the Company.

 

1.3         “Liquidation Event” shall mean any voluntary or involuntary
liquidation, dissolution or winding up of the Company or Deemed Liquidation
Event (as defined in the Company's Restated Ce1tificate of Incorporation or any
successor provision thereof).

 

1.4          "Rights Agreement" means that certain Amended and Restated
Investors' Rights Agreement, dated as of May 20, 2013, by and among the Company
and certain Investors identified therein, as amended from time to time.

 

1.5         "Warrant Price" means Two Dollars and Ten Cents ($2.10) per share.
The Warrant Price is subject to adjustment as provided herein.

 

1.6         "Warrant Stock" means the Company's Common Stock, $0.001 par value
per share. The number and character of shares of Warrant Stock are subject to
adjustment as provided herein and the term "Warrant Stock" shall include stock
and other securities and prope1iy at any time receivable or issuable upon
exercise of this Warrant in accordance with its terms.

 

2.           EXERCISE.

 

2.1         Method of Exercise. Subject to the terms and conditions of this
Warrant, the Holder may exercise this Warrant in whole or in part, at any time
or from time to time, on any business day before the Expiration Date, for up to
_________ shares of Warrant Stock, by surrendering this Warrant at the principal
offices of the Company, with the subscription form attached hereto duly executed
by the Holder, and payment of an amount equal to the product obtained by
multiplying (i) the number of shares of Warrant Stock to be purchased by the
Holder by (ii) the Warrant Price or adjusted Warrant Price therefor, if
applicable, as determined in accordance with the terms hereof, or, if
applicable, an election to net exercise the Warrant as provided in Section 2.6
for the number of shares to be acquired in connection with such exercise. Holder
may deliver the subscription form attached hereto duly executed by Holder in
order to exercise this Warrant in connection with an Initial Public Offering or
a Liquidation Event, with the exercise and payment to be contingent upon
consummation of the transaction.

 

2.2         Form of Payment. Payment may be made by (a) check payable to the
Company's order, (b) wire transfer of funds to the Company, (c) by net exercise
as provided in Section 2.6, or (d) any combination of the foregoing.

 

2.3         Partial Exercise. Upon a partial exercise of this Warrant the number
of shares of Warrant Stock issuable upon exercise of this Warrant immediately
prior to such exercise shall be reduced by the aggregate number of shares of
Warrant Stock issued upon such exercise of this Warrant.

 

2.4         No Fractional Shares. No fractional shares may be issued upon any
exercise of this Warrant, and any fractions shall be rounded down to the nearest
whole number of shares. If upon any exercise of this Warrant a fraction of a
share would otherwise result, the Company will pay the cash value of any such
fractional share.

 

 

 

 

2.5         Restrictions on Exercise. This Warrant may not be exercised if the
issuance of the Warrant Stock upon such exercise would constitute a violation of
any applicable federal or state securities laws or other laws or regulations. As
a condition to the exercise of this Warrant, the Holder shall execute the
subscription form attached hereto as Exhibit 1, confirming and acknowledging
that the representations and warranties of the Holder set forth in Section 6 of
this Warrant are true and correct as of the date of exercise.

 

2.6         Net Exercise Election.

 

2.6.1    Holder may elect to convert all or any portion of this Warrant, without
the payment by Holder of any additional consideration (other than surrender of
the right to acquire shares of Warrant Stock as set forth in this Section 2.6),
by the surrender of this Warrant to the Company, with the net exercise election
selected in the subscription form attached hereto, duly executed by Holder, into
up to the number of shares of Warrant Stock that is obtained under the following
formula:

 

X = Y (A-B)

            A

 

whereX =the net number of shares of Warrant Stock to be issued to Holder
pursuant to a net exercise of this Warrant effected pursuant to this Section
2.6.

 

Y =the gross number of shares of Warrant Stock for which the Warrant is
exercised (not to exceed the Maximum Shares less all shares previously issued or
canceled upon prior exercises of this Warrant) before taking into account shares
surrendered pursuant to this Section 2.6 in payment of the Warrant Price for the
shares subject to exercise.

 

A =the fair market value of one share of Warrant Stock, determined at the time
of such net exercise as set forth in the last paragraph of this Section 2.6.

 

B =the Warrant Price.

 

The Company will promptly respond in writing to an inquiry by Holder as to the
then current fair market value of one share of Warrant Stock.

 

2.6.2     For purposes of the above calculation, fair market value of one share
of Warrant Stock shall be determined by the Company's Board of Directors in good
faith; provided however, that if on the relevant exercise date for which such
value must be determined, the Warrant is being exercised in connection with the
Company's Initial Public Offering, the fair market value shall be the per-share
offering price to the public as set forth in the Company's final prospectus
filed with the Securities and Exchange Commission.

 

3.         ISSUANCE OF STOCK. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date that a duly
completed and executed Form of Subscription in the form attached hereto as
Exhibit 1 and payment of the full Warrant Price in accordance with this Warrant
have been delivered to the Company, whereupon the person entitled to receive the
shares of Warrant Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date. As soon as practicable on or after such date, but conditioned upon
the receipt of this Warrant by the Company, the Company shall issue and deliver
to the person or persons entitled to receive the same a certificate or
certificates for the number of whole shares of Warrant Stock issuable upon such
exercise.

 

 

 

 

4.         EARLY EXPIRATION. This Warrant shall automatically expire and be of
no further force and effect without any action by the Company or the Holder
immediately prior to the effective date of a Liquidation Event or Initial Public
Offering. If the Company proposes at any time to effect a Liquidation Event or
Initial Public Offering, then at least thirty (30) days prior to the effective
date of such event the Company shall mail to the Holder a notice (the
"Transaction Notice") specifying the date on which the Liquidation Event or
Initial Public Offering is anticipated to become effective.

 

5.         ADJUSTMENT PROVISIONS. The number and character of shares of Warrant
Stock issuable upon exercise of this Warrant (or any shares of stock or other
securities or property at the time receivable or issuable upon exercise of this
Warrant) and the Warrant Price therefor, are subject to adjustment upon the
occurrence of the following events between the date this Warrant is issued and
the date it is exercised:

 



5.1         Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
etc. The Warrant Price of this Warrant and the number of shares of Warrant Stock
issuable upon exercise of this Warrant (or any shares of stock or other
securities at the time issuable upon exercise of this Warrant) shall each be
proportionally adjusted to reflect any stock dividend, stock split, reverse
stock split, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of Warrant Stock (or such other stock or
securities).

 

5.2         Adjustment for Reorganization, Consolidation, Merger. Other than any
reorganization, consolidation or merger that constitutes a Liquidation Event, in
case of any reorganization of the Company (or of any other entity, the stock or
other securities of which are at the time receivable on the exercise of this
Warrant), after the date of this Warrant, or in case, after such date, the
Company (or any such entity) shall consolidate with or merge into another
entity, convey all or substantially all of its assets to another entity and then
distribute the proceeds to its equity holders or convert the Company into
another entity (such as a limited liability company), then, and in each such
case, the Holder, upon the exercise of this Warrant (as provided in Section 2),
at any time after the consummation of such reorganization, consolidation, merger
or conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise of this Warrant prior to
such consummation, the stock or other securities or property to which the Holder
would have been entitled upon the consummation of such reorganization,
consolidation, merger or conveyance if the Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in this
Warrant, and the successor or purchasing entity in such reorganization,
consolidation, merger or conveyance (if other than the Company) shall duly
execute and deliver to the Holder a supplement hereto acknowledging such
successor's obligations under this Warrant; and in each such case, the terms of
this Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after the consummation of
such reorganization, consolidation, merger or conveyance.

 

5.3         No Change Necessary. The form of this Warrant need not be changed
because of any adjustment in the Warrant Price or in the number of shares of
Warrant Stock issuable upon its exercise.

 

5.4         Certificate of Adjustment. When any adjustment is required to be
made in the Warrant Price or the number of shares of Warrant Stock issuable upon
exercise of this Warrant, the Company shall promptly mail to the Holder a
certificate setting forth the Warrant Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Such certificate
shall also set fo1th the kind and amount of stock or other securities or
property into which this Warrant shall be exercisable following the occurrence
of any of the events specified in this Section 5.

 



 

 

 



6.          [INTENTIONALLY OMITTED]

 

7.          NO RIGHTS OR LIABILITIES AS STOCKHOLDER. This Warrant does not by
itself entitle the Holder to any voting rights or other rights as a stockholder
of the Company. In the absence of affirmative action by the Holder to purchase
Warrant Stock by exercise of this Warrant, no provisions of this Warrant, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a stockholder of the Company for any purpose.

 

8.          ATTORNEYS' FEES. In the event any party is required to engage the
services of any attorneys for the purpose of enforcing this Warrant, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Warrant, including attorneys'
fees.

 

9.          TRANSFER. Except as expressly provided hereunder, neither this
Warrant nor any rights hereunder may be assigned, conveyed or transferred by
Holder, in whole or in part, without the Company's prior written consent, which
the Company may withhold in its sole discretion. The rights and obligations of
the Company and the Holder under this Warrant shall be binding upon and benefit
their respective permitted successors, assigns, heirs, administrators and
transferees.

 

10.        GOVERNING LAW. This Warrant shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding choice of law or
conflict of law principles.

 

11.        HEADINGS. The headings and captions used in this Warrant are used
only for convenience and are not to be considered in construing or interpreting
this Warrant. All references in this Warrant to sections and exhibits shall,
unless otherwise provided, refer to sections hereof and exhibits attached
hereto, all of which exhibits are incorporated herein by this reference.

 

12.        NOTICES. All notice, requests, and other communications given, made
or delivered pursuant to this Warrant shall be in writing and shall be deemed
effectively given, made or delivered upon the earlier of actual receipt or: (a)
personal delivery to the party to be notified; (b) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (c) one (1) business day after the business day of deposit with a
nationally recognized overnight courier, freight prepaid, specifying next-day
delivery, with written verification of receipt, when addressed to the patty to
be notified at the address indicated for such patty on the signature page hereto
or, in the case of the Company, at 1414 Harbour Way S., Ste. 201, Richmond, CA
94804, Attn.: President and Chief Executive Officer, and when addressed to
Holder at the address set fot1h next to Holder's signature on this Warrant, or
at such other address as any patty or the Company may designate by giving ten
(10) days' advance written notice to all other parties.

 

13.        AMENDMENT; WAIVER. Any term of this Warrant may be amended, and the
observance of any term of this Warrant may be waived (either generally or in a
pat1icular instance and either retroactively or prospectively) with the consent
of holders of Warrants issued pursuant to the Purchase Agreement representing at
least seventy percent (70%) of the shares of Warrant Stock, and any amendment or
waiver effected in accordance with this Section shall be binding upon Holder and
all Holders of Warrants issued pursuant to the Purchase Agreement.

 

14.        SEVERABILITY. If one or more provisions of this Warrant are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

 

 

 

15.        TERMS BINDING. By acceptance of this Warrant, the Holder accepts and
agrees to be bound by all the terms and conditions of this Warrant.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the date
first above written.

 

THE COMPANY:       EKSO BIONICS, INC.         By:     Name:     Title:          
AGREED AND ACKNOWLEDGED         THE HOLDER:         By:     Name:    

  



 



 